Citation Nr: 0212223	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-18 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for leishmaniasis.  


(The issues of entitlement to service connection for a skin 
disorder, fatigue, and joint pain, each claimed as a 
manifestation of an undiagnosed illness, will be the subject 
of a later decision).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986 and from January to April 1991, and had 
additional service in the reserves prior and subsequent to 
his latter period of service.  Service in Southwest Asia is 
confirmed by Form DD 214.

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied the veteran's claim of entitlement to 
service connection for leishmaniasis.  In June 1998, the 
Board remanded this matter to the RO for further development. 

The Board also remanded the veteran's claim of entitlement to 
service connection for proteinuria which was also in 
appellate status at the time.  In an October 2000 decision, 
the RO established service connection for "idiopathic focal 
glomerulosclerosis (FGS) with hypertension (claimed 
proteinuria)," and as such, this claim is no longer in 
appellate status.  

The Board is undertaking additional development with respect 
to the issue of service connection for a skin disorder, 
fatigue, and joint pain, each claimed as a manifestation of 
an undiagnosed illness, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed with 
respect to these claims, the Board will then provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing these issues.



FINDING OF FACT

The weight of the evidence demonstrates that the veteran does 
not currently suffer from leishmaniasis or the residuals of 
leishmaniasis.  


CONCLUSION OF LAW

The veteran does not suffer from leishmaniasis of the 
residuals of leishmaniasis.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a))


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that during the course of this appeal, 
laws (and implementing regulations) were enacted that 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
March 2001 which explained, among other things, the VCAA and 
what evidence was needed to substantiate his claim.  Further, 
the record reflects that during the course of this appeal, 
the veteran was issued a Statement of the Case and 
Supplemental Statement of the Case which contained the 
pertinent laws and regulations governing this claim and the 
reasons for the decision with respect to the claim.  Hence, 
he has been provided notice of the information and evidence 
necessary to substantiate this claim, and has been afforded 
ample opportunity to submit such information and evidence.  
Further, the Board previously remanded this matter for 
further development, which has been accomplished.  

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim.

The veteran and his representative contend, in substance, 
that the veteran suffers from leishmaniasis which was 
contracted in service.  Applicable law provides that, 
generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred in or aggravated during active duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

The veteran's service medical records are negative for 
treatment for or a diagnosis of leishmaniasis.  Medical 
records do reflect that the veteran was seen by the service 
department subsequent to his active service (as a reservist).  
A provisional diagnosis of rule out leishmaniasis is noted on 
a consultation report dated in October 1992, but the 
impression on examination included suspected leishmaniasis 
(visceral).  It was noted that if the diagnosis was strongly 
entertained, the veteran should be seen for bone marrow 
biopsy and cultures.  An infectious disease consultation was 
also recommended, but it does not appear that this was 
accomplished.  The report of liver biopsies taken a few days 
later in October 1992 at an Army Medical Center reflects a 
preoperative diagnosis of "consider leishmaniasis" but a 
postoperative diagnosis of hepatomegaly.  On consultation (by 
a private facility), a leishmaniasis panel in October 1992 
revealed that antibodies were not detected.  A stool sample 
analyzed by this facility in April 1993 was found to be 
negative for parasites.

In the report of a VA infectious disease consult of February 
2000, the Chief of Infectious Disease indicated that he 
reviewed the veteran's records and noted that the veteran 
served Southwest Asia which is a region that is endemic for 
cutaneous leishmaniasis and for sporadic cases of visceral 
leishmaniasis.  The examiner pointed out that the veteran did 
not, however, have a history of skin lesions consistent with 
cutaneous leishmaniasis.  He noted that the veteran had 
elevated liver function tests since 1982, and that serologic 
tests for leishmaniasis were reported to be negative.  

The examiner noted that he suspected that the question of 
leishmaniasis had been raised initially because of abnormal 
liver function tests and intermittent fevers, and that 
testing for leishmaniasis was recommended for Gulf War 
veterans with such signs.  He noted that, however, these 
symptoms were associated with other diagnoses, and pointed 
out that the veteran did not have certain other symptoms 
associated with leishmaniasis.  Significantly, he noted that 
there were few false negatives on testing of antibodies.  

In concluding the report the examiner stated that the veteran 

does not have the symptoms of chronic, 
visceral leishmaniasis and does not have 
the characteristic laboratory findings of 
visceral leishmaniasis, has a negative 
test for leishmanial antibodies, does not 
have the characteristic pathologic 
changes of hepatic leishmaniasis, and has 
documentation of two diagnoses . . . 
which adequately explain his intermittent 
fevers, abnormal liver function tests, 
and hepatomegaly.  As an infectious 
disease expert . . . I can state 
definitively that [the veteran] does NOT 
have visceral (or cutaneous) 
leishmaniasis and that further clinical 
evaluation and/or tests [to include bone 
marrow biopsy] for this disease are NOT 
indicated.   

Taking into account all of relevant evidence, discussed 
above, the Board finds that service connection is not 
warranted for leishmaniasis.  The Board noted that the 
veteran was seen with suspected leishmaniasis just subsequent 
to his active duty service, the weight of the evidence does 
not indicate that the veteran currently suffers (or ever 
suffered) from the disorder.  Of particular significance, the 
specialist who recently - and thoroughly - reviewed the 
record, indicated that the veteran never suffered from 
leishmaniasis.  

The objective medical evidence of record does not show that 
the veteran currently suffers from leishmaniasis or the 
residuals of leishmaniasis.  In fact, while it was indicated 
as a possible diagnosis in the past, the disorder was never 
actually diagnosed.  It is pointed out that the existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); see Degmetich v. Brown, 104 F.3d 1328 
(1997).

Given the particular facts of this case, as well as the RO 
(and the Board) having complied with the necessary obligation 
to notify and assist the veteran, as mentioned above, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid in substantiating the veteran's 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Accordingly, the Board does not 
find that this claim needs further development.



ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

